Exhibit 10.4

EXECUTION VERSION

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of March 20, 2012, by and among DJO Finance LLC, a Delaware limited liability
company (“DJO LLC”), and DJO Finance Corporation, a Delaware corporation wholly
owned by DJO LLC (“DJO Corp.”, and together with DJO LLC, the “Issuers”), the
Guarantors listed on Schedule A hereto (the “Guarantors”), and Credit Suisse
Securities (USA) LLC (“CS Securities”), as representative of the initial
purchasers listed in Annex A of the Purchase Agreement (as defined below)
(collectively, the “Initial Purchasers”), who have agreed to purchase the
Issuers’ 8.75% Second Priority Senior Secured Notes due 2018 (the “Initial
Notes”) and the related guarantees (the “Initial Guarantees”) pursuant to the
Purchase Agreement.

This Agreement is made pursuant to the Purchase Agreement, dated as of March 13,
2012 (the “Purchase Agreement”), by and among the Issuers, the Guarantors and CS
Securities, as representative of the Initial Purchasers, (i) for the benefit of
the Initial Purchasers and (ii) for the benefit of the holders from time to time
of the Notes (as hereinafter defined) (including the Initial Purchasers). In
order to induce the Initial Purchasers to purchase the Initial Notes, the
Issuers and the Guarantors have agreed to provide the registration rights set
forth in this Agreement. The execution and delivery of this Agreement is a
condition to the obligations of the Initial Purchasers set forth in Section 5(g)
of the Purchase Agreement.

The parties hereby agree as follows:

 

SECTION 1. Definitions. As used in this Agreement, the following capitalized
terms shall have the following meanings:

Broker-Dealer: Any broker or dealer registered under the Exchange Act.

Business Day: Any day other than a Saturday, Sunday or U.S. federal holiday or a
day on which banking institutions in the City of New York are authorized or
obligated to be closed.

Closing Date: The date of this Agreement.

Commission: The Securities and Exchange Commission.

Consummate: An Exchange Offer shall be deemed “Consummated” for purposes of this
Agreement upon the delivery by the Issuers to the Registrar under the Indenture
of Exchange Notes in the same aggregate principal amount as the aggregate
principal amount of Initial Notes that were tendered by Holders thereof pursuant
to the Exchange Offer.

Exchange Act: The Securities Exchange Act of 1934, as amended.

Exchange Guarantees: The guarantees to be issued by the Guarantors, relating to
the Exchange Notes.

Exchange Notes: The 8.75% Second Priority Senior Secured Notes due 2018, of the
same series under the Indenture as the Initial Notes, to be issued to Holders in
exchange for Transfer Restricted Securities pursuant to this Agreement.



--------------------------------------------------------------------------------

Exchange Offer: The registration by the Issuers and the Guarantors under the
Securities Act of the Exchange Notes pursuant to a Registration Statement
pursuant to which the Issuers and the Guarantors offer the Holders of all
outstanding Transfer Restricted Securities the opportunity to exchange all such
outstanding Transfer Restricted Securities held by such Holders for Exchange
Notes and the Exchange Guarantees in an aggregate principal amount equal to the
aggregate principal amount of the Transfer Restricted Securities tendered in
such exchange offer by such Holders.

Exchange Offer Registration Statement: The Registration Statement relating to
the Exchange Offer, including the related Prospectus.

FINRA: The Financial Industry Regulatory Authority.

Holders: As defined in Section 2(b) hereof.

Indemnified Holder: As defined in Section 8(a) hereof.

Indenture: The Indenture, dated as of March 20, 2012, among the Issuers, the
Guarantors, The Bank of New York Mellon, as trustee and second lien agent (the
“Trustee”), pursuant to which the Notes are to be issued, as such Indenture may
be amended or supplemented from time to time in accordance with the terms
thereof.

Initial Guarantees: As defined in the preamble hereto.

Initial Notes: As defined in the preamble hereto.

Initial Placement Date: The date of the issuance and sale by the Issuers of the
Initial Notes to the Initial Purchasers pursuant to the Purchase Agreement.

Initial Purchasers: As defined in the preamble hereto.

Interest Payment Date: As defined in the Indenture and the Notes.

Notes: The Initial Notes and the Exchange Notes.

Person: An individual, partnership, corporation, trust or unincorporated
organization, or a government or agency or political subdivision thereof.

Private Exchange: As defined in Section 3(c) hereof.

Private Exchange Notes: As defined in Section 3(c) hereof.

Prospectus: The prospectus included in a Registration Statement, as amended or
supplemented by any prospectus supplement and by all other amendments thereto,
including post-effective amendments, and all material incorporated by reference
into such Prospectus.

Registration Statement: Any registration statement of the Issuers and the
Guarantors relating to (a) an offering of Exchange Notes pursuant to an Exchange
Offer or (b) the registration for resale of Transfer Restricted Securities
pursuant to the Shelf Registration

 

2



--------------------------------------------------------------------------------

Statement, which is filed pursuant to the provisions of this Agreement, in each
case, including the Prospectus included therein, all amendments and supplements
thereto (including post-effective amendments) and all exhibits and material
incorporated by reference therein.

Securities Act: The Securities Act of 1933, as amended.

Shelf Registration Statement: As defined in Section 4 hereof.

Transfer Restricted Securities: Each Initial Note and the related Initial
Guarantees, until the earliest to occur of (a) the date on which such Initial
Note and the related Initial Guarantees are exchanged in the Exchange Offer and
are entitled to be resold to the public by the Holder thereof without complying
with the prospectus delivery requirements of the Securities Act, (b) the date on
which such Initial Note and the related Initial Guarantees have been effectively
registered under the Securities Act and disposed of in accordance with a Shelf
Registration Statement, (c) the date on which such Initial Note and the related
Initial Guarantees are distributed to the public pursuant to Rule 144 under the
Securities Act or by a Broker-Dealer pursuant to the “Plan of Distribution”
contemplated by the Exchange Offer Registration Statement (including delivery of
the Prospectus contained therein) and (d) two years following the date of the
initial issuance of the Initial Notes and the Initial Guarantees.

Trust Indenture Act: The Trust Indenture Act of 1939 (15 U.S.C. Section 77aaa
77bbbb) as in effect on the date of the Indenture.

Underwritten Registration or Underwritten Offering: A registration in which
securities of the Issuers are sold to an underwriter for reoffering to the
public.

 

SECTION 2. Securities Subject to This Agreement.

(a) Transfer Restricted Securities. The securities entitled to the benefits of
this Agreement are the Transfer Restricted Securities.

(b) Holders of Transfer Restricted Securities. A Person is deemed to be a holder
of Transfer Restricted Securities (each, a “Holder”) whenever such Person owns
Transfer Restricted Securities.

 

SECTION 3. Registered Exchange Offer.

(a) Unless the Exchange Offer shall not be permissible under applicable law or
Commission policy (after the procedures set forth in Section 6(a) below have
been complied with), the Issuers and the Guarantors shall (i) prepare and file
with the Commission an Exchange Offer Registration Statement under the
Securities Act, (ii) use their reasonable efforts to cause such Exchange Offer
Registration Statement to become effective under the Securities Act, (iii) in
connection with the foregoing, file (A) all pre-effective amendments to such
Registration Statement as may be necessary in order to cause such Registration
Statement to become effective, (B) if applicable, a post-effective amendment to
such Registration Statement pursuant to Rule 430A under the Securities

 

3



--------------------------------------------------------------------------------

Act and (C) all necessary filings in connection with the registration and
qualification of the Exchange Notes to be made under the Blue Sky laws of such
jurisdictions as are necessary to permit Consummation of the Exchange Offer, and
(iv) upon the effectiveness of such Registration Statement, commence the
Exchange Offer. The Exchange Offer shall be on the appropriate form permitting
registration of the Exchange Notes to be offered in exchange for the Transfer
Restricted Securities and to permit resales of Notes held by Broker-Dealers as
contemplated by Section 3(c) below.

(b) The Issuers and the Guarantors shall use their reasonable best efforts to
cause the Exchange Offer Registration Statement to be effective continuously and
shall keep the Exchange Offer open for a period of not less than the minimum
period required under applicable federal and state securities laws to Consummate
the Exchange Offer; provided, however, that in no event shall such period be
less than 20 Business Days after the date notice of the Exchange Offer is mailed
to the Holders. The Issuers and the Guarantors shall cause the Exchange Offer to
comply with all applicable federal and state securities laws. The Issuers and
the Guarantors shall use commercially reasonable efforts to cause the Exchange
Offer to be Consummated on or before the 360th day following the Initial
Placement Date (or March 15, 2013).

(c) If, prior to consummation of the Exchange Offer, any Initial Purchaser holds
any Initial Notes acquired by it that have the status of an unsold allotment in
the initial distribution, the Issuers, upon the request of such Initial
Purchaser, shall simultaneously with the delivery of the Exchange Notes issue
and deliver to such Initial Purchaser, in exchange (the “Private Exchange”) for
such Initial Notes held by any such Holder, a like principal amount of notes
(the “Private Exchange Notes”) of the Issuers, guaranteed by the Guarantors,
that are identical in all material respects to the Exchange Notes except for the
placement of a restrictive legend on such Private Exchange Notes. The Private
Exchange Notes shall be issued pursuant to the same indenture as the Exchange
Notes and bear the same CUSIP number as the Exchange Notes if permitted by the
CUSIP Service Bureau.

(d) The Issuers acknowledge that, pursuant to current interpretations by the
Commission’s staff of Section 5 of the Securities Act, in the absence of an
applicable exemption therefrom, (i) each Broker-Dealer electing to exchange
Initial Notes, acquired for its own account as a result of market-making
activities or other trading activities, for Exchange Notes (an “Exchanging
Dealer”), is required to deliver a prospectus containing the information set
forth in (a) Annex A hereto on the cover, (b) Annex B hereto in the “Exchange
Offer Procedures” section and the “Purpose of the Exchange Offer” section, and
(c) Annex C hereto in the “Plan of Distribution” section of such prospectus in
connection with a sale of any such Exchange Notes received by such Exchanging
Dealer pursuant to the Registered Exchange Offer and (ii) if any Initial
Purchaser elects to sell Exchange Notes acquired in exchange for Initial Notes
constituting any portion of an unsold allotment, such Initial Purchaser will be
required to deliver a prospectus containing the information required by
Items 507 or 508 of Regulation S-K under the Securities Act, as applicable, in
connection with such sale.

 

4



--------------------------------------------------------------------------------

The Issuers and the Guarantors shall use their reasonable best efforts to keep
the Exchange Offer Registration Statement continuously effective, supplemented
and amended as required by the provisions of Section 6(c) below to the extent
necessary to ensure that it is available for resales of Notes acquired by
Broker-Dealers for their own accounts as a result of market-making activities or
other trading activities, and to ensure that it conforms with the requirements
of this Agreement, the Securities Act and the policies, rules and regulations of
the Commission as announced from time to time, for a period ending on the
earlier of (i) 90 days from the date on which the Exchange Offer Registration
Statement is declared effective, (ii) the date on which a Broker-Dealer is no
longer required to deliver a prospectus in connection with market-making or
other trading activities and (iii) the date on which all the Notes covered by
such Exchange Offer Registration Statement have been sold pursuant to such
Exchange Offer Registration Statement.

The Issuers shall provide sufficient copies of the latest version of such
Prospectus to Broker-Dealers promptly upon request at any time during such
90-day (or shorter as provided in the foregoing sentence) period in order to
facilitate such resales.

 

SECTION 4. Shelf Registration.

(a) Shelf Registration. If (1) because of any change in law or in currently
prevailing interpretations of the staff of the Commission, the Issuers are not
permitted to effect the Exchange Offer, (2) the Exchange Offer is not
consummated within 360 days following the Initial Placement Date, (3) any holder
of Private Exchange Notes so requests in writing to the Issuers at any time
within 30 days after the consummation of the Exchange Offer, or (4) in the case
of any Holder that participates in the Exchange Offer, such Holder does not
receive Exchange Securities on the date of the exchange that may be sold without
restriction under state and federal securities laws (other than due solely to
the status of such Holder as an affiliate of the Issuers within the meaning of
the Securities Act) and so notifies the Issuers within 30 days after such Holder
first becomes aware of such restrictions, in the case of each of clauses (1) to
and including clause (4) of this sentence, then, upon such Holder’s request, the
Issuers and the Guarantors shall:

(x) use their reasonable best efforts to file a shelf registration statement
pursuant to Rule 415 under the Securities Act, which may be an amendment to the
Exchange Offer Registration Statement (in either event, the “Shelf Registration
Statement”) as soon as practicable after the filing obligation arises, which
Shelf Registration Statement shall provide for resales of all Transfer
Restricted Securities the Holders of which shall have provided the information
required pursuant to Section 4(b) hereof; and

(y) use commercially reasonable efforts to cause such Shelf Registration
Statement to be declared effective promptly by the Commission.

The Issuers and the Guarantors shall use their reasonable best efforts to keep
such Shelf Registration Statement continuously effective, supplemented and
amended as required by the provisions of Sections 6(b) and (c) hereof to the
extent necessary to ensure that it is available for resales of Notes by the
Holders of Transfer Restricted Securities entitled to the benefit of this

 

5



--------------------------------------------------------------------------------

Section 4(a), and to ensure that it conforms with the requirements of this
Agreement, the Securities Act and the policies, rules and regulations of the
Commission as announced from time to time, until the earlier of (i) two years
after the Initial Placement Date of the Initial Notes or (ii) such time as all
of the Initial Notes have been sold thereunder (the “Effectiveness Period”).
Notwithstanding anything to the contrary in this Agreement, at any time, the
Issuers may delay the filing of any Shelf Registration Statement or delay or
suspend the effectiveness thereof, for a reasonable period of time, but not in
excess of 60 consecutive days or more than three times during any calendar year
(each, a “Shelf Suspension Period”), if the Board of Directors of DJO LLC
determines reasonably and in good faith that the filing of any such initial
Shelf Registration Statement or the continuing effectiveness thereof would
require the disclosure of non-public material information that, in the
reasonable judgment of the Board of Directors of DJO LLC, would be detrimental
to the Issuers if so disclosed or would otherwise materially adversely affect a
financing, acquisition, disposition, merger or other material transaction or
such action is required by applicable law.

(b) Provision by Holders of Certain Information in Connection with the Shelf
Registration Statement. No Holder of Transfer Restricted Securities may include
any of its Transfer Restricted Securities in any Shelf Registration Statement
pursuant to this Agreement unless and until such Holder furnishes to the Issuers
in writing, within 20 Business Days after receipt of a request therefor, such
information as the Issuers may reasonably request for use in connection with any
Shelf Registration Statement or Prospectus or preliminary Prospectus included
therein. Each Holder as to which any Shelf Registration Statement is being
effected agrees to furnish promptly to the Issuers all information required to
be disclosed in order to make the information previously furnished to the
Issuers by such Holder not materially misleading.

 

SECTION 5. Additional Interest.

If (a) the Exchange Offer has not been Consummated or a Shelf Registration
Statement has not been declared effective by the Commission on or prior to the
360th day after the Initial Placement Date, or (b) if applicable, a Shelf
Registration Statement has been declared effective but shall thereafter cease to
be effective during the Effectiveness Period (other than because of the sale of
all of the Transfer Restricted Securities registered thereunder), then
additional interest (“Additional Interest”) shall accrue on the principal amount
of the Notes at a rate of 0.25% per annum (which rate will be increased by an
additional 0.25% per annum for each subsequent 90-day period that such
Additional Interest continues to accrue; provided that the rate which such
Additional Interest accrues may in no event exceed 1.00% per annum) (such
Additional Interest to be calculated by the Issuers) commencing on (x) the 361st
day after the Initial Placement Date, in the case of clause (a) above, or
(y) the day such Shelf Registration ceases to be effective in the case of
clause (b) above; provided, however, that upon the exchange of the Exchange
Notes for all Transfer Restricted Securities tendered, or upon the effectiveness
of the applicable Shelf Registration Statement which had ceased to remain
effective, Additional Interest on the Notes in respect of which such events
relate as a result of such clause (or the relevant subclause thereof), as the
case may be, shall cease to accrue. Notwithstanding any other provisions of this
Section 5, the Issuers shall not be obligated to pay Additional Interest
provided in this Section 5 during a Shelf Suspension Period permitted by
Section 4(a) hereof.

 

6



--------------------------------------------------------------------------------

SECTION 6. Registration Procedures.

(a) Exchange Offer Registration Statement. In connection with the Exchange
Offer, each of the Issuers and each of the Guarantors shall comply with all of
the provisions of Section 6(c) below, shall use their best efforts to effect
such exchange to permit the sale of Transfer Restricted Securities being sold in
accordance with the intended method or methods of distribution thereof, and
shall comply with all of the following provisions:

(i) If in the reasonable opinion of counsel to the Issuers there is a question
as to whether the Exchange Offer is permitted by applicable law and it is
advisable to do so, the Issuers and the Guarantors hereby agree to seek a
no-action letter or other favorable decision from the Commission allowing the
Issuers and the Guarantors to Consummate an Exchange Offer for such Initial
Notes. The Issuers and the Guarantors each hereby agree to pursue the issuance
of such a decision to the Commission staff level but shall not be required to
take action to effect a change of Commission policy. The Issuers and the
Guarantors each hereby agree, however, to (A) participate in telephonic
conferences with the Commission, (B) deliver to the Commission staff an analysis
prepared by counsel to the Issuers setting forth the legal bases, if any, upon
which such counsel has concluded that such an Exchange Offer should be permitted
and (C) diligently pursue a resolution by the Commission staff of such
submission.

(ii) As a condition to its participation in the Exchange Offer pursuant to the
terms of this Agreement, each Holder of Transfer Restricted Securities shall
furnish, upon the request of the Issuers, prior to the Consummation thereof, a
written representation to the Issuers (which may be contained in the letter of
transmittal contemplated by the Exchange Offer Registration Statement) to the
effect that (A) it is not an affiliate of the Issuers, (B) it is not engaged in,
and does not intend to engage in, and has no arrangement or understanding with
any Person to participate in, a distribution of the Exchange Notes to be issued
in the Exchange Offer and (C) it is acquiring the Exchange Notes in its ordinary
course of business. In addition, all such Holders of Transfer Restricted
Securities shall otherwise cooperate in the Issuers’ preparations for the
Exchange Offer. Each Holder, including any Holder that is a Broker-Dealer, shall
acknowledge and agree that any such Holder using the Exchange Offer to
participate in a distribution of the securities to be acquired in the Exchange
Offer (1) could not under Commission policy as in effect on the date of this
Agreement rely on the position of the Commission enunciated in Morgan Stanley &
Co., Inc. (available June 5, 1991) and Exxon Capital Holdings Corporation
(available May 13, 1988), as interpreted in the Commission’s letter to
Shearman & Sterling dated July 2, 1993, and similar no-action letters (which may
include any no-action letter obtained pursuant to clause (i) above), and
(2) must comply with the registration and prospectus delivery requirements of
the Securities Act in connection with a secondary resale transaction and that
such a secondary resale transaction should be covered by an effective
registration statement containing the selling security

 

7



--------------------------------------------------------------------------------

holder information required by Item 507 or 508, as applicable, of Regulation S-K
if the resales are of Exchange Notes obtained by such Holder in exchange for
Initial Notes acquired by such Holder directly from the Issuers.

(b) Shelf Registration Statement. In connection with the Shelf Registration
Statement, each of the Issuers and each of the Guarantors shall comply with all
the provisions of Section 6(c) below.

(c) General Provisions. In connection with any Registration Statement and any
Prospectus required by this Agreement to permit the sale or resale of Transfer
Restricted Securities (including, without limitation, any Registration Statement
and the related Prospectus required to permit resales of Notes by
Broker-Dealers), the Issuers and the Guarantors shall:

(i) use their reasonable best efforts to keep such Registration Statement
continuously effective and provide all requisite financial statements including,
if required by the Securities Act or any regulation thereunder, financial
statements of the Guarantors; upon the occurrence of any event that would cause
any such Registration Statement or the Prospectus contained therein (A) to
contain an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein not misleading or (B) not to be
effective and usable for resale of Transfer Restricted Securities during the
period required by this Agreement, the Issuers and the Guarantors shall file
promptly an appropriate amendment to such Registration Statement or supplement
to the Prospectus or document incorporated by reference, in the case of
clause (A), correcting any such misstatement or omission, and, in the case of an
amendment, use their reasonable best efforts to cause such amendment to be
declared effective and such Registration Statement and the related Prospectus to
become usable for their intended purpose(s) as soon as practicable thereafter;

(ii) prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement as may be necessary to keep the
Registration Statement effective for the applicable period set forth in
Section 3 or 4 hereof; cause the Prospectus to be supplemented by any required
Prospectus supplement, and as so supplemented to be filed pursuant to Rule 424
under the Securities Act, and to comply fully with the applicable provisions of
Rules 424 and 430A under the Securities Act, as applicable, in a timely manner;
and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such Registration Statement during the
applicable period in accordance with the intended method or methods of
distribution by the sellers thereof set forth in such Registration Statement or
supplement to the Prospectus;

(iii) advise the underwriter(s), if any, and selling Holders promptly and, if
requested by such Persons, confirm such advice in writing, (A) when the
Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to any Registration Statement or any post-effective
amendment thereto, when the same has become effective, (B) of any request by

 

8



--------------------------------------------------------------------------------

the Commission for amendments to the Registration Statement or amendments or
supplements to the Prospectus or for additional information relating thereto,
(C) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement under the Securities Act or of the
suspension by any state securities commission of the qualification of the
Transfer Restricted Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, and (D) of the
existence of any fact or the happening of any event that makes any statement of
a material fact made in the Registration Statement, the Prospectus, any
amendment or supplement thereto, or any document incorporated by reference
therein untrue or that requires the making of any additions to or changes in the
Registration Statement or the Prospectus in order to make the statements therein
not misleading. If at any time the Commission shall issue any stop order
suspending the effectiveness of the Registration Statement, or any state
securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of the Transfer
Restricted Securities under state securities or Blue Sky laws, the Issuers and
the Guarantors shall use their reasonable best efforts to obtain the withdrawal
or lifting of such order at the earliest possible time;

(iv) furnish without charge to counsel for the Initial Purchasers, each selling
Holder named in any Registration Statement, and each of the underwriter(s), if
any, at least one copy before filing with the Commission of any Registration
Statement or any Prospectus included therein or any amendments or supplements to
any such Registration Statement or Prospectus (including, if requested in
writing by any such Person, all documents incorporated by reference after the
initial filing of such Registration Statement, if not available on the
Commission’s EDGAR database), which Registration Statement or any Prospectus
included therein or any amendments or supplements to any such Registration
Statement or Prospectus will be subject to the review of CS Securities and such
Holders and underwriter(s) in connection with such sale, if any, for a
reasonable period, and the Issuers will not file any such Registration Statement
or Prospectus or any amendment or supplement to any such Registration Statement
or Prospectus to which CS Securities or the underwriter(s), if any, shall
reasonably object in writing after the receipt thereof (such objection to be
deemed timely made upon confirmation of telecopy transmission within such
period). The objection of CS Securities or an underwriter, if any, shall be
deemed to be reasonable if such Registration Statement, amendment, Prospectus or
supplement, as applicable, as proposed to be filed, contains an untrue statement
of a material fact or omits to state a material fact necessary to make the
statements therein not misleading;

(v) make reasonably available for inspection by the Initial Purchasers, any
managing underwriter participating in any disposition pursuant to such
Registration Statement and any attorney or accountant retained by the Initial
Purchasers or any of the underwriter(s), all material financial and other
records, pertinent corporate documents and properties of the Issuers and the
Guarantors and cause the Issuers’ and the Guarantors’ officers and employees to
supply all

 

9



--------------------------------------------------------------------------------

information reasonably requested by any such Holder, underwriter, attorney or
accountant in connection with such Registration Statement subsequent to the
filing thereof and prior to its effectiveness, in each case, as shall be
reasonably necessary to enable such persons to conduct an investigation within
the meaning of Section 11 of the Securities Act; provided, however, (A) that the
foregoing inspection and information gathering shall be coordinated on behalf of
the Initial Purchasers by Cravath, Swaine & Moore LLP and on behalf of any other
parties by one counsel designated by and on behalf of such other parties as
described in Section 7 hereof, and (B) that any information that is reasonably
and in good faith designated by the Issuers in writing as confidential at the
time of delivery of such information shall be kept confidential by the Initial
Purchasers, the Holders, or any such underwriter, attorney, accountant or other
agent, unless (1) disclosure of such information is required by court or
administrative order or is necessary to respond to inquiries of regulatory
authorities, (2) disclosure of such information is required by law (including
any disclosure requirements pursuant to federal securities laws in connection
with the filing of such Registration Statement or the use of any Prospectus),
(3) such information becomes generally available to the public other than as a
result of a disclosure or failure to safeguard such information by such Person
or (4) such information becomes available to the Initial Purchasers, Holder,
underwriter, attorney, accountant or other agent from a source other than the
Issuers and such source is not known, after due inquiry, by the relevant Initial
Purchaser, Holder, underwriter, attorney, accountant or other agent to be bound
by a confidentiality agreement or is not otherwise under a duty of trust to the
Issuers;

(vi) if requested in writing by any selling Holders or the underwriter(s), if
any, promptly incorporate in any Registration Statement or Prospectus, pursuant
to a supplement or post-effective amendment if necessary, such information as
such selling Holders and underwriter(s), if any, may reasonably request to have
included therein, including, without limitation, information relating to the
“Plan of Distribution” of the Transfer Restricted Securities, information with
respect to the principal amount of Transfer Restricted Securities being sold to
such underwriter(s), the purchase price being paid therefor and any other terms
of the offering of the Transfer Restricted Securities to be sold in such
offering; and make all required filings of such Prospectus supplement or
post-effective amendment as soon as practicable after the Issuers are notified
of the matters to be incorporated in such Prospectus supplement or
post-effective amendment;

(vii) use commercially reasonable efforts to confirm that the ratings assigned
to the Initial Notes will apply to the Transfer Restricted Securities covered by
the Registration Statement, if so requested by the Holders of a majority in
aggregate principal amount of Notes covered thereby or the underwriter(s), if
any;

(viii) furnish to each selling Holder and each of the underwriter(s), if any,
without charge, at least one copy of the Registration Statement, as first filed
with the Commission, and of each amendment thereto, including financial

 

10



--------------------------------------------------------------------------------

statements and schedules and, if requested in writing, all documents
incorporated by reference therein and all exhibits (including exhibits
incorporated therein by reference);

(ix) deliver to each selling Holder and each of the underwriter(s), if any,
without charge, as many copies of the Prospectus (including each preliminary
prospectus) and any amendment or supplement thereto as such Persons reasonably
may request; the Issuers and the Guarantors hereby consent to the use of the
Prospectus and any amendment or supplement thereto by each of the selling
Holders and each of the underwriter(s), if any, in connection with the offering
and the sale of the Transfer Restricted Securities covered by the Prospectus or
any amendment or supplement thereto;

(x) enter into such agreements (including an underwriting agreement), make such
representations and warranties, and take all such other actions in connection
therewith in order to expedite or facilitate the disposition of the Transfer
Restricted Securities pursuant to any Shelf Registration Statement contemplated
by this Agreement, all to such extent as may be reasonably requested by the
Initial Purchasers or by any Holder of Transfer Restricted Securities or
underwriter in connection with any sale or resale pursuant to any Shelf
Registration Statement contemplated by this Agreement; and, whether or not an
underwriting agreement is entered into and whether or not such registration is
an Underwritten Registration, the Issuers and the Guarantors shall:

(A) furnish to the Initial Purchasers, each selling Holder and each underwriter,
if any, in such substance and scope as they may request and as are customarily
made by issuers to underwriters in primary underwritten offerings, upon the date
of the effectiveness of the Shelf Registration Statement:

(1) a certificate, dated the date of the effectiveness of the Shelf Registration
Statement signed by (y) the President or any Vice President and (z) a principal
financial or accounting officer of each of the Issuers, confirming, as of the
date thereof, the matters set forth in paragraphs (i), (ii) and (iii) of
Section 5(f) of the Purchase Agreement and such other matters as such parties
may reasonably request;

(2) an opinion, dated the date of the effectiveness of the Shelf Registration
Statement of counsel for the Issuers and the Guarantors, in form, scope and
substance reasonably satisfactory to the managing underwriter, addressed to the
underwriters covering the matters customarily covered in opinions, reasonably
requested in underwritten offerings, and in any event including a statement to
the effect that such counsel has participated in conferences with officers and
other representatives of the Issuers and the Guarantors, representatives of the
independent public accountants for the

 

11



--------------------------------------------------------------------------------

Issuers and the Guarantors, the Initial Purchasers’ representatives and the
Initial Purchasers’ counsel in connection with the preparation of such
Registration Statement and the related Prospectus and have considered the
matters required to be stated therein and the statements contained therein,
although such counsel has not independently verified the accuracy, completeness
or fairness of such statements; and that such counsel advises that, on the basis
of the foregoing (relying as to materiality to a large extent upon facts
provided to such counsel by officers and other representatives of the Issuers
and the Guarantors and without independent check or verification), no facts came
to such counsel’s attention that caused such counsel to believe that the Shelf
Registration Statement, at the time such Registration Statement or any
post-effective amendment thereto became effective contained an untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, or that the
Prospectus contained in such Registration Statement as of its date contained an
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. Without limiting the foregoing, such
counsel may state further that such counsel assumes no responsibility for, and
has not independently verified, the accuracy, completeness or fairness of the
financial statements, notes and schedules and other financial data included in
any Registration Statement contemplated by this Agreement or the related
Prospectus; and

(3) customary comfort letters, dated as of the date of the effectiveness of the
Shelf Registration Statement, in form, scope and substance reasonably
satisfactory to the managing underwriter from (a) the Issuers’ and the
Guarantors’ independent accountants and (b) the independent accountants of any
other Person for which financial statements are included in or incorporated by
reference in to such Shelf Registration Statement, in the customary form and
covering matters of the type customarily covered in comfort letters by
underwriters in connection with primary underwritten offerings;

(B) set forth in full or incorporate by reference in the underwriting agreement,
if any, the indemnification provisions and procedures of Section 8 hereof with
respect to all parties to be indemnified pursuant to said Section; and

(C) deliver such other documents and certificates as may be reasonably requested
by such parties to evidence compliance with clause (A) above and with any
customary conditions contained in the underwriting agreement or other agreement
entered into by the Issuers or the Guarantors pursuant to this clause (x), if
any.

 

12



--------------------------------------------------------------------------------

If at any time the representations and warranties of the Issuers and the
Guarantors contemplated in clause (A)(1) above cease to be true and correct, the
Issuers or the Guarantors shall so advise the Initial Purchasers and the
underwriter(s), if any, and each selling Holder promptly, and if requested by
such Persons, shall confirm such advice in writing;

(xi) prior to any public offering of Transfer Restricted Securities, cooperate
with the selling Holders, the underwriter(s), if any, and their respective
counsel in connection with the registration and qualification of the Transfer
Restricted Securities under the securities or Blue Sky laws of such
jurisdictions as the selling Holders or underwriter(s) may reasonably request
and do any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Transfer Restricted Securities covered
by the Shelf Registration Statement; provided, however, that neither the Issuers
nor the Guarantors shall be required to register or qualify as a foreign
corporation where they are not then so qualified or to take any action that
would subject it to the service of process in suits or to taxation, other than
as to matters and transactions relating to the Registration Statement, in any
jurisdiction where they are not then so subject;

(xii) shall issue, upon the request of any Holder of Initial Notes covered by
and sold pursuant to the Shelf Registration Statement, Exchange Notes, having an
aggregate principal amount equal to the aggregate principal amount of Initial
Notes surrendered to the Issuers by such Holder in exchange therefor; such
Exchange Notes to be registered in the name of the purchaser of such Notes; in
return, the Initial Notes held by such Holder shall be surrendered to the
Issuers for cancellation;

(xiii) cooperate with the selling Holders and the underwriter(s), if any, to
facilitate the timely preparation and delivery of certificates representing
Transfer Restricted Securities to be sold and not bearing any restrictive
legends; and enable such Transfer Restricted Securities to be in such
denominations and registered in such names as the Holders or the underwriter(s),
if any, may request at least two Business Days prior to any sale of Transfer
Restricted Securities made by such underwriter(s);

(xiv) use commercially reasonable efforts to cause the Transfer Restricted
Securities covered by the Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the seller or sellers thereof or the underwriter(s), if any, to
consummate the disposition of such Transfer Restricted Securities, subject to
the proviso contained in clause (viii) above;

(xv) if any fact or event contemplated by clause (c)(iii)(D) above shall exist
or have occurred, prepare a supplement or post-effective amendment to the

 

13



--------------------------------------------------------------------------------

Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Transfer Restricted Securities, the Prospectus
will not contain an untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein not misleading;

(xvi) provide a CUSIP number for all Transfer Restricted Securities not later
than the effective date of the Registration Statement and provide the Trustee
under the Indenture with printed certificates for the Transfer Restricted
Securities which are in a form eligible for deposit with the Depository Trust
Issuers;

(xvii) cooperate and assist in any filings required to be made with the FINRA
and in the performance of any due diligence investigation by any underwriter
(including any “qualified independent underwriter”) that is required to be
retained in accordance with the rules and regulations of the FINRA, and use
their reasonable best efforts to cause such Registration Statement to become
effective and approved by such governmental agencies or authorities as may be
necessary to enable the Holders selling Transfer Restricted Securities to
consummate the disposition of such Transfer Restricted Securities;

(xviii) otherwise use their reasonable best efforts to comply with all
applicable rules and regulations of the Commission, and make generally available
to the Issuers’ security holders, as soon as practicable, a consolidated
earnings statement meeting the requirements of Rule 158 (which need not be
audited) for the twelve-month period (A) commencing at the end of any fiscal
quarter in which Transfer Restricted Securities are sold to underwriters in a
firm or best efforts Underwritten Offering or (B) if not sold to underwriters in
such an offering, beginning with the first month of the Issuers’ first fiscal
quarter commencing after the effective date of the Registration Statement;

(xix) cause the Indenture to be qualified under the Trust Indenture Act not
later than the effective date of the first Registration Statement required by
this Agreement, and, in connection therewith, cooperate with, and cause the
Guarantors to cooperate with, the Trustee and the Holders of Notes to effect
such changes to the Indenture as may be required for such Indenture to be so
qualified in accordance with the terms of the Trust Indenture Act; and to
execute, and cause the Guarantors to execute, and use their reasonable best
efforts to cause the Trustee to execute, all documents that may be required to
effect such changes and all other forms and documents required to be filed with
the Commission to enable such Indenture to be so qualified in a timely manner;
and

(xx) provide promptly to each Holder upon request each document filed with the
Commission pursuant to the requirements of Section 13 and Section 15 of the
Exchange Act.

Each Holder shall agree by acquisition of a Transfer Restricted Security that,
upon receipt of any notice from the Issuers of the existence of any fact of the
kind described in Section 6(c)(iii)(D) hereof, such Holder will forthwith
discontinue disposition of Transfer

 

14



--------------------------------------------------------------------------------

Restricted Securities pursuant to the applicable Registration Statement until
such Holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 6(c)(xv) hereof, or until it is advised in writing (the
“Advice”) by the Issuers that the use of the Prospectus may be resumed, and has
received copies of any additional or supplemental filings that are incorporated
by reference in the Prospectus. If so directed by the Issuers, each Holder will
deliver to the Issuers (at the Issuers’ expense) all copies, other than
permanent file copies then in such Holder’s possession, of the Prospectus
covering such Transfer Restricted Securities that was current at the time of
receipt of such notice. In the event the Issuers shall give any such notice, the
time period regarding the effectiveness of such Registration Statement set forth
in Section 3 or 4 hereof, as applicable, shall be extended by the number of days
during the period from and including the date of the giving of such notice
pursuant to Section 6(c)(iii)(D) hereof to and including the date when each
selling Holder covered by such Registration Statement shall have received the
copies of the supplemented or amended Prospectus contemplated by
Section 6(c)(xv) hereof or shall have received the Advice; however, no such
extension shall be taken into account in determining whether Additional Interest
is due pursuant to Section 5 hereof or the amount of such Additional Interest.

 

SECTION 7. Registration Expenses.

(a) All expenses incident to the Issuers’ or the Guarantors’ performance of or
compliance with this Agreement will be borne by the Issuers and the Guarantors,
regardless of whether a Registration Statement becomes effective, including
without limitation: (i) all registration and filing fees and expenses (including
filings made by the Initial Purchasers or Holders with the FINRA (and, if
applicable, the fees and expenses of any “qualified independent underwriter” and
its counsel that may be required by the rules and regulations of the FINRA));
(ii) all fees and expenses of compliance with federal securities and state Blue
Sky or securities laws; (iii) all expenses of printing (including printing of
Prospectuses), messenger and delivery services and telephone; (iv) all fees and
disbursements of counsel for the Issuers, the Guarantors and, subject to
Section 7(b) below, the Holders of Transfer Restricted Securities; (v) all fees
and disbursements of independent certified public accountants of the Issuers and
the Guarantors (including the expenses of any special audit and comfort letters
required by or incident to such performance); and (vi) all fees and expenses of
the Trustee and the exchange agent and their counsel.

The Issuers and the Guarantors will, in any event, bear their internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expenses of any annual
audit and the fees and expenses of any Person, including special experts,
retained by the Issuers or the Guarantors.

(b) In connection with any Shelf Registration Statement required by this
Agreement, the Issuers and the Guarantors will reimburse the Initial Purchasers
and the Holders of Transfer Restricted Securities being registered pursuant to
the Shelf Registration Statement, as applicable, for the reasonable fees and
disbursements of not more than one counsel, who shall be Cravath, Swaine & Moore
LLP or such other counsel as may be chosen by the Holders of a majority in
principal amount of the Transfer Restricted Securities for whose benefit such
Shelf Registration Statement is being prepared.

 

15



--------------------------------------------------------------------------------

SECTION 8. Indemnification.

(a) The Issuers agree and the Guarantors, jointly and severally, agree to
indemnify and hold harmless (i) each Holder and (ii) each person, if any, who
controls (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) any Holder (any of the persons referred to in this clause
(ii) being hereinafter referred to as a “controlling person”) and (iii) the
respective officers, directors, partners, employees, representatives and agents
of any Holder or any controlling person (any person referred to in clause (i),
(ii) or (iii) may hereinafter be referred to as an “Indemnified Holder”), to the
fullest extent lawful, from and against any and all losses, claims, damages,
liabilities, judgments, actions and expenses (including, without limitation and
as incurred, reimbursement of all reasonable costs of investigating, preparing,
pursuing, settling, compromising, paying or defending any claim or action, or
any investigation or proceeding by any governmental agency or body, commenced or
threatened, including the reasonable fees and expenses of counsel to any
Indemnified Holder), joint or several, directly or indirectly caused by, related
to, based upon, arising out of or in connection with any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement or Prospectus (or any amendment or supplement thereto), or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as such losses, claims, damages, liabilities or expenses are
caused by an untrue statement or omission or alleged untrue statement or
omission that is made in reliance upon and in conformity with information
relating to any of the Holders furnished in writing to the Issuers and the
Guarantors by such Holder expressly for use therein. This indemnity agreement
shall be in addition to any liability which the Issuers or any Guarantor may
otherwise have.

In case any action or proceeding (including any governmental or regulatory
investigation or proceeding) shall be brought or asserted against any of the
Indemnified Holders with respect to which indemnity may be sought against the
Issuers or any Guarantor, such Indemnified Holder (or the Indemnified Holder
controlled by such controlling person) shall promptly notify the Issuers and the
Guarantors in writing (provided that the failure to give such notice shall not
relieve the Issuers or the Guarantors of their respective obligations pursuant
to this Agreement except to the extent they are materially prejudiced as a
proximate result of such failure). In case any such action is brought against
any Indemnified Holder and such Indemnified Holder seeks or intends to seek
indemnity from the Issuers or the Guarantors, the Issuers or the Guarantors will
be entitled to participate in and, to the extent that it shall elect, jointly
with all other indemnifying parties similarly notified, by written notice
delivered to the Indemnified Holder promptly after receiving the aforesaid
notice from such Indemnified Holder, to assume the defense thereof with counsel
reasonably satisfactory to such Indemnified Holder; provided, however, if the
defendants in any such action include both the Indemnified Holder and the
Issuers or any Guarantor and the Indemnified Holder shall have reasonably
concluded (based on the advice of counsel) that a conflict may arise between the
positions of the Issuers or the

 

16



--------------------------------------------------------------------------------

Guarantors and the Indemnified Holder in conducting the defense of any such
action or that there may be legal defenses available to it and/or other
Indemnified Holders which are different from or additional to those available to
the Issuers or the Guarantors, the Indemnified Holder or Holders shall have the
right to select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such Indemnified Holder
or Holders. Upon receipt of notice from the Issuers or Guarantors to such
Indemnified Holder of the Issuers’ or the Guarantors’ election so to assume the
defense of such action and approval by the Indemnified Holder of counsel, the
Issuers or the Guarantors will not be liable to such Indemnified Holder under
this Section 8 for any legal or other expenses subsequently incurred by such
Indemnified Holder in connection with the defense thereof unless (i) the
Indemnified Holder shall have employed separate counsel in accordance with the
proviso to the next preceding sentence (it being understood, however, that the
Issuers or the Guarantors shall not be liable for the expenses of more than one
separate counsel (together with local counsel), approved by the Issuers or the
Guarantors, representing the Indemnified Holders who are parties to such action)
or (ii) the Issuers or the Guarantors shall not have employed counsel
satisfactory to the Indemnified Holder to represent the Indemnified Holder
within a reasonable time after notice of commencement of the action, in each of
which cases the fees and expenses of counsel shall be at the expense of the
Issuers or the Guarantors. It is understood and agreed that the Issuers or the
Guarantors shall not, in connection with any proceeding or related proceeding in
the same jurisdiction, be liable for the reasonable fees and expenses of more
than one separate firm (together with any local counsel) for all Indemnified
Holders. Each Indemnified Holder, as a condition to indemnification hereunder,
shall use all reasonable efforts to cooperate with the Issuers or the Guarantors
in the defense of any such action or claim. The Issuers shall not be liable for
any settlement of any such action or proceeding effected without the Issuers’
prior written consent, but if settled with such consent or there be a final
judgment for the plaintiff, the Issuers and the Guarantors agree to indemnify
and hold harmless any Indemnified Holder from and against any loss, claim,
damage, liability or expense by reason of such settlement or judgment. The
Issuers and the Guarantors shall not, without the prior written consent of each
Indemnified Holder, settle or compromise or consent to the entry of judgment in
or otherwise seek to terminate any pending or threatened action, claim,
litigation or proceeding in respect of which indemnification or contribution may
be sought hereunder (whether or not any Indemnified Holder is a party thereto),
unless such settlement, compromise, consent or termination includes an
unconditional release of each Indemnified Holder from all liability arising out
of such action, claim, litigation or proceeding.

(b) Each Holder of Transfer Restricted Securities shall, severally and not
jointly, indemnify and hold harmless the Issuers, the Guarantors and their
respective officers, directors, partners, employees, representatives and agents,
and any person controlling (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act) the Issuers and the Guarantors, and the
respective officers, directors, partners, employees, representatives and agents
of each such person, to the same extent as the foregoing indemnity from the
Issuers and the Guarantors to each of the Indemnified Holders, but only with
respect to claims and actions based on information relating to such Holder
furnished in writing by such Holder expressly for use in any Registration
Statement. In case any action or proceeding shall be brought against the
Issuers, the Guarantors, any such controlling person, or their respective
officers, directors, partners,

 

17



--------------------------------------------------------------------------------

employees, representatives and agents in respect of which indemnity may be
sought against a Holder of Transfer Restricted Securities, such Holder shall
have the rights and duties given the Issuers and the Guarantors and the Issuers,
the Guarantors, such controlling person and their respective officers,
directors, partners, employees, representatives and agents shall have the rights
and duties given to each Indemnified Holder by Section 8(a). In no event shall
the liability of any selling Holder hereunder be greater in amount than the
dollar amount of the proceeds received by such Holder upon the sale of the Notes
giving rise to such indemnification obligation.

(c) If the indemnification provided for in this Section 8 is unavailable to an
indemnified party under Section 8(a) or Section 8(b) hereof (other than by
reason of exceptions provided in those Sections, including by reason of failure
to notify the Issuers and the Guarantors of indemnification obligations
thereunder to the extent that they are materially prejudiced as a proximate
result of such failure) in respect of any losses, claims, damages, liabilities,
judgments, actions or expenses referred to therein, then each applicable
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, liabilities or expenses in such proportion as
is appropriate to reflect the relative benefits received by the Issuers and the
Guarantors, on the one hand, and the Holders, on the other hand, from the
Initial Placement (which in the case of the Issuers shall be deemed to be equal
to the total gross proceeds from the Initial Placement as set forth on the cover
page of the Offering Circular) or if such allocation is not permitted by
applicable law, the relative fault of the Issuers and the Guarantors, on the one
hand, and of the Indemnified Holder, on the other hand, in connection with the
statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative fault of the Issuers, on the one hand, and of the Indemnified
Holder, on the other, shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Issuers or by the Indemnified Holder and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The amount paid or payable by a party as a result of
the losses, claims, damages, liabilities and expenses referred to above shall be
deemed to include, subject to the limitations set forth in the second paragraph
of Section 8(a), any legal or other fees or expenses reasonably incurred by such
party in connection with investigating or defending any action or claim.

The Issuers and the Guarantors agree and each Holder of Transfer Restricted
Securities shall agree that it would not be just and equitable if contribution
pursuant to this Section 8(c) were determined by pro rata allocation (even if
the Holders were treated as one entity for such purpose) or by any other method
of allocation which does not take account of the equitable considerations
referred to in the immediately preceding paragraph. The amount paid or payable
by an indemnified party as a result of the losses, claims, damages, liabilities
or expenses referred to in the immediately preceding paragraph shall be deemed
to include, subject to the limitations set forth above, any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 8, none of the Holders (and its related Indemnified
Holders) shall

 

18



--------------------------------------------------------------------------------

be required to contribute, in the aggregate, any amount in excess of the amount
by which the net proceeds received by such Holder from the sale of the Notes
pursuant to a Registration Statement exceeds the amount of any damages which
such Holder has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Holders’ obligations to
contribute pursuant to this Section 8(c) are several in proportion to the
respective principal amount of Initial Notes held by each of the Holders
hereunder and not joint.

 

SECTION 9. Rule 144A.

Each Issuer and each Guarantors hereby agrees with each Holder, for so long as
any Transfer Restricted Securities remain outstanding, to make available to any
Holder or beneficial owner of Transfer Restricted Securities in connection with
any sale thereof and any prospective purchaser of such Transfer Restricted
Securities from such Holder or beneficial owner, the information required by
Rule 144A(d)(4) under the Securities Act in order to permit resales of such
Transfer Restricted Securities pursuant to Rule 144A.

 

SECTION 10. Participation in Underwritten Registrations.

No Holder may participate in any Underwritten Registration hereunder unless such
Holder (a) agrees to sell such Holder’s Transfer Restricted Securities on the
basis provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements and (b) completes and executes all
reasonable questionnaires, powers of attorney, indemnities, underwriting
agreements, lock-up letters and other documents required under the terms of such
underwriting arrangements.

 

SECTION 11. Selection of Underwriters.

The Holders of Transfer Restricted Securities covered by the Shelf Registration
Statement who desire to do so may sell such Transfer Restricted Securities in an
Underwritten Offering. In any such Underwritten Offering, the investment banker
or investment bankers and manager or managers that will administer the offering
will be selected by the Holders of a majority in aggregate principal amount of
the Transfer Restricted Securities included in such offering; provided that such
investment bankers and managers must be reasonably satisfactory to the Issuers.

 

SECTION 12. Miscellaneous.

(a) Remedies. Each Issuer and each Guarantor each hereby agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Agreement and hereby agrees to waive, to
the extent permitted by applicable law, the defense in any action for specific
performance that a remedy at law would be adequate.

 

19



--------------------------------------------------------------------------------

(b) No Inconsistent Agreements. The Issuers will not, and will cause the
Guarantors to not, on or after the date of this Agreement enter into any
agreement with respect to their securities that is inconsistent with the rights
granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof. Neither the Issuers nor any of the Guarantors has entered
into any agreement granting any registration rights with respect to its
securities to any Person pursuant to which any such Person would have the right
to include any securities in any Registration Statement to be filed with the
Commission as required under this Agreement. The rights granted to the Holders
hereunder do not in any way conflict with and are not inconsistent with the
rights granted to the holders of the Issuers’ securities under any agreement in
effect on the date hereof.

(c) Adjustments Affecting the Notes. The Issuers and the Guarantors will not
take any action, or permit any change to occur, with respect to the Notes that
would materially and adversely affect their ability to Consummate the Exchange
Offer.

(d) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given unless the Issuers have obtained the written
consent of Holders of a majority of the outstanding principal amount of Transfer
Restricted Securities. Notwithstanding the foregoing, a waiver or consent to
departure from the provisions hereof that relates exclusively to the rights of
Holders whose securities are being tendered pursuant to the Exchange Offer and
that does not affect directly or indirectly the rights of other Holders whose
securities are not being tendered pursuant to such Exchange Offer may be given
by the Holders of a majority of the outstanding principal amount of Transfer
Restricted Securities being tendered or registered; provided that, with respect
to any matter that directly or indirectly affects the rights of any Initial
Purchaser hereunder, the Issuers shall obtain the written consent of each such
Initial Purchaser with respect to which such amendment, qualification,
supplement, waiver, consent or departure is to be effective.

(e) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier, or air
courier guaranteeing overnight delivery:

(i) if to a Holder, at the address set forth on the records of the Registrar
under the Indenture, with a copy to the Registrar under the Indenture; and

 

20



--------------------------------------------------------------------------------

(ii) If to the Initial Purchasers:

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, New York 10010-3629

Facsimile: (212) 583-8567

Attention: LCD-IBD

with a copy to:

Cravath, Swaine & Moore LLP

825 Eighth Avenue

New York, New York 10019

Attention: William J. Whelan, Esq.

If to the Issuers or the Guarantors:

c/o DJO Finance LLC

1430 Decision Street

Vista, California 92081

Facsimile: (760) 734-3536

Attention: General Counsel

with a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Facsimile: (212) 455-2502

Attention: Richard Fenyes, Esq.

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged, if telecopied; and on the next Business Day,
if timely delivered to an air courier guaranteeing overnight delivery.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including,
without limitation and without the need for an express assignment, subsequent
Holders of Transfer Restricted Securities; provided, however, that this
Agreement shall not inure to the benefit of or be binding upon a successor or
assign of a Holder unless and to the extent such successor or assign acquired
Transfer Restricted Securities from such Holder.

 

21



--------------------------------------------------------------------------------

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(i) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(j) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

(k) Entire Agreement. This Agreement together with the Purchase Agreement and
the Indenture (as defined in the Purchase Agreement) is intended by the parties
as a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein. There are no restrictions,
promises, warranties or undertakings other than those set forth or referred to
herein with respect to the registration rights granted by the Issuers and the
Guarantors with respect to the Transfer Restricted Securities. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.

[Signature Page Follows]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

DJO FINANCE LLC   by        

/s/ Vickie L. Capps

    Name:   Vickie L. Capps     Title:   Executive Vice President and Chief
Financial Officer DJO FINANCE CORPORATION   by        

/s/ Vickie L. Capps

    Name:   Vickie L. Capps     Title:   Executive Vice President and Chief
Financial Officer

ENCORE MEDICAL PARTNERS, LLC

ENCORE MEDICAL GP, LLC

ELASTIC THERAPY, LLC

EMPI, INC.

ENCORE MEDICAL ASSET CORPORATION

DJO, LLC

RIKCO INTERNATIONAL, LLC

  by        

/s/ Vickie L. Capps

    Name:   Vickie L. Capps     Title:   Executive Vice President and Chief
Financial Officer ENCORE MEDICAL L.P.   by   ENCORE MEDICAL GP, LLC   by  

/s/ Vickie L. Capps

    Name:   Vickie L. Capps     Title:   Executive Vice President and Chief
Financial Officer

Signature Page to the Registration Rights Agreement



--------------------------------------------------------------------------------

The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written:

 

CREDIT SUISSE SECURITIES (USA) LLC, for itself and as Representative of the
Initial Purchasers  

by

     

/s/ Michael North

    Name: Michael North     Title: Director

Signature Page to the Registration Rights Agreement



--------------------------------------------------------------------------------

SCHEDULE A

Guarantors

 

Subsidiary

  

Jurisdiction of Organization

Encore Medical, L.P.    Delaware Encore Medical Partners, LLC    Nevada Encore
Medical GP, LLC    Nevada Empi, Inc.    Minnesota Encore Medical Asset
Corporation    Nevada DJO, LLC    Delaware Elastic Therapy, LLC    North
Carolina Rikco International, LLC    Wisconsin

 

A-1



--------------------------------------------------------------------------------

ANNEX A

Each broker-dealer that receives Exchange Notes for its own account pursuant to
the Exchange Offer must acknowledge that it will deliver a prospectus in
connection with any resale of such Exchange Notes. The Letter of Transmittal
states that, by so acknowledging and by delivering a prospectus, a broker-dealer
will not be deemed to admit that it is an “underwriter” within the meaning of
the Securities Act. This Prospectus, as it may be amended or supplemented from
time to time, may be used by a broker-dealer in connection with resales of
Exchange Notes received in exchange for Initial Notes where such Initial Notes
were acquired by such broker-dealer as a result of market-making activities or
other trading activities. The Issuers have agreed that, for a period of 90 days
after the Expiration Date (as defined herein), it will make this Prospectus
available to any broker-dealer for use in connection with any such resale. See
“Plan of Distribution.”



--------------------------------------------------------------------------------

ANNEX B

Each broker-dealer that receives Exchange Securities for its own account in
exchange for Initial Notes, where such Initial Notes were acquired by such
broker-dealer as a result of market-making activities or other trading
activities, must acknowledge that it will deliver a prospectus in connection
with any resale of such Exchange Notes. See “Plan of Distribution.”



--------------------------------------------------------------------------------

ANNEX C

PLAN OF DISTRIBUTION

Each broker-dealer that receives Exchange Notes for its own account pursuant to
the Exchange Offer must acknowledge that it will deliver a Prospectus in
connection with any resale of such Exchange Notes. This Prospectus, as it may be
amended or supplemented from time to time, may be used by a broker-dealer in
connection with resales of Exchange Notes received in exchange for Initial Notes
where such Initial Notes were acquired as a result of market-making activities
or other trading activities. The Issuers have agreed that, for a period of
90 days after the Expiration Date, it will make this prospectus, as amended or
supplemented, available to any broker-dealer for use in connection with any such
resale. In addition, until [            ], 20[    ], all dealers effecting
transactions in the Exchange Notes may be required to deliver a prospectus.(1)

The Issuers will not receive any proceeds from any sale of Exchange Notes by
broker-dealers. Exchange Notes received by broker-dealers for their own account
pursuant to the Exchange Offer may be sold from time to time in one or more
transactions in the over-the-counter market, in negotiated transactions, through
the writing of options on the Exchange Notes or a combination of such methods of
resale, at market prices prevailing at the time of resale, at prices related to
such prevailing market prices or negotiated prices. Any such resale may be made
directly to purchasers or to or through brokers or dealers who may receive
compensation in the form of commissions or concessions from any such
broker-dealer or the purchasers of any such Exchange Notes. Any broker-dealer
that resells Exchange Notes that were received by it for its own account
pursuant to the Exchange Offer and any broker or dealer that participates in a
distribution of such Exchange Notes may be deemed to be an “underwriter” within
the meaning of the Securities Act and any profit on any such resale of Exchange
Notes and any commission or concessions received by any such persons may be
deemed to be underwriting compensation under the Securities Act. The Letter of
Transmittal states that, by acknowledging that it will deliver and by delivering
a prospectus, a broker-dealer will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.

For a period of 90 days after the Expiration Date, the Issuers will promptly
send additional copies of this Prospectus and any amendment or supplement to
this Prospectus to any broker-dealer that requests such documents in the Letter
of Transmittal. The Issuers have agreed to pay all of its expenses incident to
the Exchange Offer and the reasonable expenses of one counsel for the Holders
other than commissions or concessions of any brokers or dealers and will
indemnify the Holders (including any broker-dealers) against certain
liabilities, including liabilities under the Securities Act.

 

(1) 

In addition, the legend required by Item 502(e) of Regulation S-K will appear on
the back cover page of the Exchange Offer prospectus.



--------------------------------------------------------------------------------

¨ CHECK HERE IF YOU ARE A BROKER-DEALER AND WISH TO RECEIVE 10 ADDITIONAL COPIES
OF THE PROSPECTUS AND 10 COPIES OF ANY AMENDMENTS OR SUPPLEMENTS THERETO.

 

  Name:  

 

 

  Address:  

 

     

 

 

If the undersigned is not a broker-dealer, the undersigned represents that it is
not engaged in, and does not intend to engage in, a distribution of Exchange
Notes. If the undersigned is a broker-dealer that will receive Exchange Notes
for its own account in exchange for Initial Notes that were acquired as a result
of market-making activities or other trading activities, it acknowledges that it
will deliver a prospectus in connection with any resale of such Exchange Notes;
however, by so acknowledging and by delivering a prospectus, the undersigned
will not be deemed to admit that it is an “underwriter” within the meaning of
the Securities Act.